Citation Nr: 0900042	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and C.T.





ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to February 
1966 and February 1991 to June 1991.  In addition, he had 
various periods of active duty training with the Marine Corps 
Reserve from 1966 to 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in January 
2008; a transcript is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
during active duty or active duty for training, and 
sensorineural hearing loss as an organic disease of the 
nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
degenerative disc disease of the lumbar spine which is due to 
any incident or event during active duty or active duty for 
training, and arthritis was not manifested either in service 
or within one year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2004 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2005 rating 
decision, February 2006 SOC, and November 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss) or arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A.  Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at last three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the veteran had bilateral loss during 
service is not fatal to his claim for service connection.  
The laws and regulations do not strictly require in-service 
complaint of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for 
Veterans Claims has held where there is no evidence of the 
veteran's claimed hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . 
. . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992)).  Therefore, the critical question 
is whether the veteran has current hearing loss disability 
which is causally related to service.

The veteran's service treatment records (STRs) show that he 
consistently had a score of 15/15 bilaterally in whispered 
voice tests.  In addition, he indicated that he did not have 
any hearing loss on several medical history reports, and the 
STRs show no complaints of, or treatment for, hearing loss.  
The STRs show that the veteran received audiometric testing 
in June 1992 and that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
10
35
LEFT
5
10
0
35
25

The veteran had a VA examination in April 2005 at which pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
35
50
LEFT
25
25
25
60
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner opined that, since it was noted that the 
veteran's hearing was normal at release from active duty, it 
is not likely that his hearing loss was incurred in service, 
but it was more likely incurred from post-service noise 
exposure.

At the January 2008 hearing, the veteran testified that he 
manned a 5-inch battery gun on a heavy cruiser and that they 
did not use hearing protection because they had verbal 
commands.  In addition, he served in a gun liaison company 
and could not wear hearing protection because he used a radio 
as part of his job, and he ran rifle ranges.  While working 
at rifle ranges, the veteran said that he used limited 
hearing protection because he needed to hear the sounds 
around him as part of his job.  He testified that in his 
civilian work he worked on aircraft while wearing required 
hearing protection, and was a service representative for an 
aircraft manufacturer.  The veteran also testified that while 
in college he noticed that he had trouble hearing from the 
back of the room.

We recognize the sincerity of the arguments advanced by the 
veteran that his hearing loss is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, hearing loss 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  The Board notes that the only 
medical opinion of record as to the etiology of the veteran's 
hearing loss is from the VA examiner, and she opined that his 
hearing loss is not related to his active service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Degenerative Disc Disease of the 
Lumbar Spine

The STRs show that in July 1965 the veteran complained of 
pain in the small of his back which had been present for 8 to 
10 months.  There was no history of trauma, and on 
examination the area appeared normal, with no swelling or 
inflammation.  The veteran reported difficulty sitting or 
standing for any length of time.  When he underwent an 
examination for his release from active duty in January 1966, 
his spine was found to be normal.  On a February 1972 medical 
history report, he indicated that he had never had recurrent 
back pain.

In June 1984 the veteran was treated for a low back strain 
which he sustained during physical training.  He was 
prescribed Flexeril and given hot packs to apply to his back, 
and was told to rest in bed for two days.  On a June 1992 
medical history report, the veteran indicated that he had 
never had recurrent back pain.

The veteran's VA treatment records show that in December 2002 
he fell down icy stairs, landing on his buttocks and left 
hand.  When he first reported for treatment his backside was 
purple and he was in severe pain.  At January 2003 treatment, 
he rated his pelvic and low back pain as a 7 to 8 out of 10.  
The veteran said that his pain was so severe that it took his 
breath away.  He was also experiencing pain in his shoulders 
and upper back and requested permission from his primary care 
physician to see his chiropractor.  In March 2003 the veteran 
complained of left buttock pain and low back pain.  An MRI of 
the lumbar spine showed mild to moderate neural foraminal 
encroachment at L3-4 and L4-5 and a small right paramedian 
L5-S1 annular tear.  He began physical therapy in April 2003, 
and the VA treatment notes further show that at a May 2003 
session he reported significant relief for about a day and a 
half after his last visit.  He was issued a TENS unit to use 
on an as needed basis.  Later in May 2003 he reported that 
using the TENS unit provided relief and that the pain would 
reach the level of 5 out of 10 at its worst.  

At October 2003 treatment the veteran reported that he was 
having more low back pain despite, having been administered 
epidural injections.  In November 2003 he had VA treatment 
for his back pain.  In describing the history of the pain, he 
began with the December 2002 fall.  He said that the pain 
averaged 7 to 8 on a scale of 10, and got as bad as a 10.  
Later in November 2003 the veteran reported that he had 
chronic pain that was dependent on whether he took Demerol.  
At May 2004 treatment the veteran reported that his low back 
pain was getting worse and was radiating to his buttocks.  It 
averaged an 8 out of 10 without medication, and a 4 to 5 out 
of 10 with Demerol.  

W.B.D., M.D., wrote in July 2004 that he had been treating 
the veteran since July 1999, and that his arthritis had been 
progressing since that time.  MRIs showed multiple areas of 
disc bulging with foraminal stenosis.  Dr. D continued that 
the veteran had severe pain in his low back going into his 
buttocks bilaterally, that he was not a surgical candidate, 
and that he would need chronic pain treatment for years to 
come.  Finally, Dr. D opined that the veteran's back pain was 
"completely connected with his injuries from the military."

At February 2005 VA treatment, it was noted that the veteran 
had suffered with chronic low back pain after his December 
2002 fall.

The veteran had a VA examination in April 2005 for his spine, 
at which he stated that he was originally injured in 1984 
during service.  He said that he did not have any treatment 
while in the military for his back except for a civilian 
chiropractor, because he did not want to jeopardize his jump 
status as a parachutist.  He said that during the 1980s his 
back gave out while he was sitting in a chair during his work 
as an aircraft mechanic, and that he underwent physical 
therapy and used a TENS unit at that time.  He reported 
having low back pain on a daily basis since 1984, with 
radiation to the hips.  The intensity was 8 to 9 out of 10 
and, following treatment with Demerol and ibuprofen, the pain 
was reduced to 5 out of 10.  He said he walked with a cane 
most of the time, and could walk up to a mile.  On clinical 
evaluation, the range of motion in the veteran's lumbosacral 
spine was limited with pain at the extremities of motion.  In 
addition, he had localized tenderness over the lumbosacral 
spine.  The examiner diagnosed the veteran with degenerative 
disc disease of the lumbosacral spine.

In November 2005 H.S.C., HMCS, USNR (retired), wrote that he 
had served with the veteran and that, during active duty for 
training in Hawaii in 1983 or 1984, the veteran had suffered 
a back injury, for which he was given Flexeril and bed rest.  
Part of Mr. C's duties were to check on the veteran, and his 
back continued to be a problem for the remainder of that 
active duty for training and afterward.  Mr. C also wrote 
that the veteran would lead by example, which included 
suffering through his injuries in order to be in the field 
with his Marines.

The veteran had another VA spine examination in August 2007; 
the examiner noted that he reviewed the claims file, 
including the STRs.  The veteran reported that his back was 
in constant pain which flared-up with forward bending, 
sitting, and changing between a sitting and standing 
position.  He could not lie down, and had trouble dressing 
himself.  The examiner opined that the veteran's December 
2002 back injury was pertinent and also noted that it could 
be pertinent that the veteran had multiple parachute jumps.  
On examination, the veteran had slight tenderness to 
palpation of the lumbar disc area.  The range of motion of 
the lumbar spine was limited.  The examiner felt that it was 
less likely as not that the veteran's current back problems 
were caused by or were the result of his military service.  
He noted that the veteran had few complaints or treatment 
related to his back while in service, and that there were no 
findings related to his back during service.

A.R., a chiropractor, wrote in January 2008 that he had 
treated the veteran approximately 15 years ago but no longer 
had the records.  Dr. R recalled that he had treated the 
veteran for low back pain and stiffness.

The veteran testified at his January 2008 hearing that his 
chronic back problem began after a jump in Hawaii in 1984.  
He said that he declined treatment in the field because he 
was a First Sergeant and wanted to lead by example.  He said 
he did not keep track of the number of jumps he did during 
his military career, but that it was at least 514.  Ms. T, 
the veteran's wife, testified that she met the veteran in 
1989 and that at that time he would run 6 to 8 miles even 
though he complained of back pain before even beginning.   
The veteran also testified that around the time of Operation 
Desert Storm (in 1991) he was treated by a Dr. Pat Clawson, 
who is now deceased, for his back.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In this regard, the Board notes that when Dr. D opined in 
July 2004 that the veteran's back pain was "completely 
connected with his injuries from the military," his letter 
did not show that he had reviewed the veteran claims file, to 
include his VA treatment records.  In contrast, the August 
2007 VA examiner, who reviewed the claims file and STRs, felt 
it is less likely as not that the veterans current back 
problems are caused by or are the result of his military 
service.

We recognize that a medical opinion cannot be rejected solely 
because it is based upon history supplied by the claimant.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, the Court has very recently held that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, No. 06-312, (U.S. Vet. App. Dec. 1, 2008).  The 
Court also stated that "most of the probative value of a 
medical opinion comes from its reasoning", and that the 
Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion."  Id., slip op. at 11-12.  

Therefore after weighing all the evidence, the Board adopts 
the VA examiner's conclusion, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488, at 492-93 
(1995). 

The Board appreciates the veteran's service and recognizes 
that the record, including the letter from Mr. C, shows that 
there were times during his active duty for training when he 
under-reported his symptoms in order to lead by example.  
However, the Board notes that that on his June 1992 medical 
history report, near the end of his Reserve service, the 
veteran once again indicated that he did not have recurrent 
back pain.  In addition, the record shows that the frequency 
of the veteran's treatment for his low back pain increased 
after his December 2002 fall, and that when he sought 
treatment at that time he did not mention prior back injuries 
or pain from his military service.

There is no doubt as to the sincerity of the arguments 
advanced by the veteran that his degenerative disc disease of 
the lumbar spine is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, degenerative 
disc disease of the lumbar spine requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


